Appellee filed his bill for an accounting against the Glennons and six others, the latter being five brothers and a sister of appellee. The substance of the bill is that appellee, his brothers and sister, are the owners in common by inheritance of various and several parcels of real property in the city of Mobile; that appellee employed the Glennons, appellants, to negotiate a sale of his interest in the property, to collect the purchase money, to discharge such liens as affected his individual interest in the property, to reserve a pro rata share of expenses incurred in making the sale, including a commission, and pay over the balance to appellee. At the same time, but by contracts entirely separate, appellants were employed by the other tenants in common to make a sale of their interests, to collect the purchase money, out of which they were to discharge mortgage and other liens of various kinds which affected their several interests, retain commissions, and pay over the balance to the owners according to their several interests. Appellants sold the property for a lump sum, appellee and his cotenants executing titles to the purchaser; but the parties to this appeal have been unable to come to a settlement, appellants contending that appellee's interest in the property was subject to liens which the latter will not concede. The sole question presented by this appeal is whether appellee should be denied access to the court of equity on the ground that he had a complete and exclusive remedy at law, as appellants' demurrer asserted.
The court is of opinion that, in dealing with the property of appellee and his cotenants, appellants, though not trustees according to the strict technical meaning of the word, were quasi trustees in whom confidence was reposed, and are under duty to respond to appellee's bill in equity by rendering an account as to how they have distributed or propose to distribute the fund they have in hand. To this effect the following authorities are closely in point: Phillips v. Birmingham Industrial Co., 161 Ala. 509, 50 So. 77, 135 Am. St. Rep. 156; Hunter *Page 438 
v. U.S., 5 Pet. 173, 8 L.Ed. 86; 1 Pom. Eq. Jur. (4th Ed.) § 186.
The decree overruling appellants' demurrer is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.